OFFICE OF THE ATTORNEY     GENERAL   OF TEXAS
                         AUSTIN




                                   01 whether tha


                      ~provl8loM OS Artdole 89998
                      6d Civil 3tatute8, or whstlmr
                                 the 6i66ti0n 0r
                       reii;ulateo
                       6 tomu for whian thay h&d

                  29?9a, Vermn*s Annotated Civil t3tatutes,
                                                          pm-
Vldss in pa33 Yb3foikW5t
                "SOO. 2. IA MY woh olty   or town oanrtl-
         tUting   ~IIi&d%p~d*nt 30h001 Clatriot, * * *
                Twa. 3.      iA all ruch Ei.BtriotB     + * *
              *sea. 4. xotios   of all s1rot1l2ns    for trua-
         teas Ln XndepondentSchool Pfatrioto      thoreto-
         fore created by-spwial   Aot uf ths Lagirlature
         and havU12 lnoluded WithtA their b~unduiim        a
         oity whose populationwa8 in 6x0~08 of t?OG,-
         OOG   * l   l.=
                At rLt8t gu~oa it tight apysar that suotlon 1 applieil
to all     Lnarpenitent   rbehdl dfetrlotsand a:so Lo indupmaent
86hool dlstriotshavllrathemln a oltj of mm             th8n 2G0,GGO Inn-
habitants       u1G to auah dlstriotawxqcising suah oitlss, Lou-
BTcrf    , iye bra id ttha OpiAbA  Cbut SSOtiOA 1 oovere  QAiy iadepand-
ant sahool diatriote iA whioh thore ia loaumd a oity or more
than~~GG,GOGlnhabltantsad suoh diatrlots OOEj@biry             rush
               ia the tlret plaos it the Legislatum inCond6d to
aover Xl1 inaopendcmtuchcmf districts, then the ~&au             *in-
oludingl oitie* 0r a population oi lii~re than 200,000 aaoordtng
to t&6  last prroedlng Federal Census" would bo entirely m.
Aea08sary.    In the saOcAd >&We, the aa~tion o$ tJU otigfnal
Aot (aat G+ind Loge, RI Ye, 9. 2. 222, Cha 319) provide8                    in
Qurt it8 souowlsr


                "An aot tixin2.thenuaber Pnd terslof oftioo
         Or SOhOOl trUSt8dU iA.IA&QOAbAt    si3triOts hUV-
         Ing a popubtion 0r i.xare thrin2OG.oGG by the last
         prsosdinng  Podaral Cmau  * * *.*


         The oaption olearly shows thst all indqmadent sohool
               not inolu&sd, biit, rather,
diatrlotr 'ilb.rS                          only thaw 0r nmce
thml     zGc,oco     lnhati'tiaat8.   see   Sniith P. XOrtGR   %dUptm%35t        'ZOhoOl
slat. ib.&k Diam.),         ES5S. 3, (Ed) 653, which held to thi8 stfoot.
                                               ( ‘_




          .'.ttioh2777% la, therasore,not ippplicaltlo to the
Oragorf Indsgmnd~antr;6boolDistrlot for tvm rtmsons: (1)
There is 00 city OS more than EOO,OO(iinhb:taxits  lwsted
withh ths Gregory district; (8) The r;regcrydbtrict    ia not
a otty-oontro1loddistrict.
         Artlola 2777, Verzmn~s hnnota*ed Civil ;;tatutas,
                                                         rmds
as follows:
             "The advan oandidaterrooefrinc:ttis&u-gent
     numb6r OS votes at the Sir& eleotlon, Jnd the
     mm30 vr iour oatdlcktosreoeiving tho largest
     nuaoer 0r votes st all eubtmqmnt el~otions,
     rmhallbe cntitLod to move as trustees      h8reandar.
     Those alaoted st the Slrat eleotion ahull deear-
     ahe by lot tho tam for wklch they are to PONB.
     The Sour wesbbursdmwlrq nubera one, tmo, three
     and Sour shall serve ror ona yoax, arlathe tkree
     nsnbers aaiilng    tho numbers tlvA, siz tmd seven
     b4.l aurvveho parta,      car,xnt:A the second tir
     April thereaiiar .md uztdl their Yuaaeadom *LFU
     oldotad    Aid :lLuffS'l;od;
                               ana ragularly thereaStor
     on the first 5utur&zg In April OS %am year,      Sow
     trilstoes   and three trust&s, altornate;y,ahall be
     shoted ror a term of two poor8, to mooaed the
     t;ruatees   whom torPl ohall at that tla8 expire. The
     rpemtms or tba ward rerurlnin(;    artcara vaoanoy shall
     ii11 tiie8uJz8r0r the unexpiredtemQ.*
          The c)rf@ory Xnckpfmdent3ahi)of2iLltriotwae oraited by
spa0la1 eat : Acts lQB1, 37th Lqlskxturs, 1st CsUed Seanion,
;;ptmtilLam, ;loueeXii 30. 66, Cbaptor 42, pa@ 239. lieare
lnfonmd by thr Data      Capartllislot  of ZduoatLvn that this Aot has
not bean a&isndad. ixtotion3 OS said Aot vested the uamagement
and oontrol 02 tM d2strlct in a bmrd of devan trunteea md
appointed mven lndlvidualses tba iirst             boar& of trustees \tho
should UOXVB %ntil   t!io  tisxt pncral     elootI.cn   for 5uoh trustoos,
nt whioh tlr& t:mre ~~11 Se elootad A Suli -kxmrdoi mveii trus-
tQ8S + * '.I'
            I

    .   .

/




                          iiithrespect ii.3
                                          the teru3 0r 0rrtO6i0: i3~0!:
                                                                      tn;steoe
                we ~,wte rr05hsaia .-jeotioa3 JS r0li0ws:
                          -ha ~OLT~B 0r 0rfi00 0r tti6OOYBB tmdlteo8
                     ohoeen at the Sirrtt gtmeral election after the
                     ptwmge of this Aot ahall be divided   into tmo
                     ola~~s, and t&e iner;bersshall draw ths PlSSer-
                     ant classes, the Sax draulng n-bars one, two,
                     thrsa and row,   tiu&lleerva one y-r,   ti+at is,
                     until the wxt    Suooeadlngregulvt eloatiofl 0r
                     triisteres0r I.ndo;londentsoho   dli3trloto .md
                     u~tilthe5.r ~uoce~~ura shall hum bacn duly
                     elootod and r,u&lificd;  und the tkrae ta&ars
                     dxawm    mmbers rive, rLr Jnd Seven, aim&l
                     wrva two yOar3, ttat Is, unttl We seomd sua-
                     oaodinc: rJsnerai eluotion 0r truvteea Of inde-
                     panda& aallsol BLstriots, until their uuoocissor8
                     ohail bnvs bean duly el.soted and queltflad, and
                     regularly thereclftor saoh par Sour trugteas
                     and threa trustees alternately eha:l be eleotad
                     ror a tera oS'wo years to ouooaed tea trustees
                     whose tam    3hall ut that the OXJ;ip3*"

                           Section 4 of ;:ouse 3111 ;;o. 86 provider In pmt. a8
                follassr

                          *The Board of txwt~so 0r 8aie Gregcry In-
                     depmde.nt 3cheol Ciotriot 8~~6 heroby meted
                     and oharged with all the xlghtr, powea, priri-
                     1E&8S and-duties OonfSrrsd and iitijxmed
                                                            by the
                     Qen6mA -da 0r this state up0n ti-iiste0s0r
                     Ladepandent scrbool dtstrtote oreated and orgaa-
                     lzed under the Gaasnrl Iaws of thla aHate,*

                          Although the words used fn Artiolll 2777 and thist part
                of seotfcn 3 ikbovo &oted ara s0mewh.a dl.Srare?lt,th6ix 6r-
                re0t is the sUL0: rrynoly, ttiat the Sour truvtass drawing the
                ifret Sour nunbera shotildLWSWJ for one yww .and the three
.
    ,




        O.ii.   C. c.   ii*